472 F.2d 166
73-1 USTC  P 12,901
Juanelle TUBBS, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 72-3232. Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 15, 1973.Rehearing Denied Feb. 16, 1973.

Hugh Anderson, John Russell Crews, Lubbock, Tex., for plaintiff-appellant.
Frank D. McCown, U. S. Atty., William W. Guild, Tax Div., Dept. of Justice, Dallas, Tex., Scott P. Crampton, Asst. Atty. Gen., Meyer Rothwacks, Atty., Tax.  Div., Dept. of Justice, Washington, D. C., Eldon B. Mahon, U. S. Atty., Fort Worth, Tex., for defendant-appellee.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
The facts in this estate tax refund suit are well summarized in the district court's opinion, 348 F. Supp. 1404.  Those facts establish conclusively the existence of an implied agreement that the transferor was to have lifetime enjoyment of the property.  Guynn v. United States, 4th Cir. 1971, 437 F.2d 1148.  Thus, the value of the property was properly includible in the transferor's estate, and the district court properly disrected a verdict in appellee's favor.  Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I